DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,122,411. Although the claims at issue are not identical, they are not patentably distinct from each other because while directing to a method to discover and identify device using block chain, the scope of instant claims is broader than that of the referenced U.S. Patent No. 11,122,411.  The mapping of claim 1 of the instant application and the referenced patent is provided below. 

Claim No.
Instant Application
Claim No.
Referenced U.S. Patent No. 11,122,411
1
A method comprising:
1
A method of discovering an Internet of Things (IoT) device type, the method comprising:

discovering one or more traits of a device on a network and generating a signature based on discovered traits;

scanning a network and generating a signature based on IoT device traits discovered during the scan; 

determining if the generated signature is in a Block Chain;

determining whether the signature is already in a verified or an unverified Block Chain; 

when the signature exists in the verified Block Chain, providing a verified entry comprising at least device information;

in response to determining that the signature exists in the verified Block Chain, providing a verified entry comprising at least the IoT device type;

otherwise, when the signature exists in the unverified Block Chain, providing an unverified entry comprising at least the device information, incrementing a verification count associated with the unverified entry, and promoting the unverified entry to the verified Block Chain when the verification count reaches a threshold;

in response to determining that the signature exists in the unverified Block Chain, providing an unverified entry comprising at least the IoT device type, incrementing a verification count associated with the unverified entry, and promoting the unverified entry to the verified Block Chain when the verification count reaches a verification threshold;

and otherwise, when the device is not already in a verified or unverified Block Chain, using the traits to attempt to confirm device information,

and in response to determining that the IoT device signature is not already in the verified or unverified Block Chains, using the traits to guess and attempt to confirm the IoT device type, 

generating an entry comprising at least one of the signature of the device, the a device type, a device counter, a location of the device, and a timestamp,

generating a new entry comprising the signature of the IoT device type, the IoT device type, a device counter, a location of the IoT device, and a timestamp, 

and storing the entry in the unverified Block Chain.

and storing the new entry in the unverified Block Chain.


For purpose of compact prosecution, Applicant’s representative, Mr. David F. Nicholson was contacted on 9/29/22 to resolve the double patenting rejection.  However, Examiner was unable to get hold of the Applicant’s representative. 

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Claim 1 should be amended to read, “discovering one or more traits of a device on a network and generating a signature based on the discovered one or more traits”; 
Claim 1 should be amended to read, “and otherwise, when the device is not already in [[a]]the verified or the unverified Block Chain, using the one or more traits to attempt to confirm device information, generating an entry comprising at least one of the signature of the device, [[the]] a device type, a device counter, a location of the device, and a timestamp, and storing the entry in the unverified Block Chain”  Similar corrections need to be made in other independents claims 9 and 17 if the same issues are noted. 
Claim 17 should be amended to read, “[A] non-transitory computer-readable medium containing instructions to which a computing device is to execute: discovering one or more traits,,,”
Appropriate correction is required.

Further, to give patentable weight to each contingency branch of method recited in claims 1, 9, and 17 (see Ex parte Schulhauser, 2016 WL 6277792 (PTAB Apr. 28, 2016)), it is requested that claims be amended to use language such as “in response to determining that” instead of words such as “when” or “otherwise”.  Please see the interview summary dated 5/12/21 on the parent case 16/570,949 and language of patent No. 11,122,411.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More specifically, Claim 1 recites “when the signature exists in the verified Block Chain, providing a verified entry…” and recites “otherwise, when the signature exists in the unverified Block Chain, providing an unverified entry…” There is insufficient antecedent basis for the underlined part of the limitation in the claim.  Same issues are noted in claims 9 and 17.  

Allowable Subject Matter
Claims 1-20 allowed if the aforementioned issues including 112b are resolved.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended, i.e., “otherwise, when the signature exists in the unverified Block Chain, providing an unverified entry comprising at least the device information, incrementing a verification count associated with the unverified entry, and promoting the unverified entry to the verified Block Chain when the verification count reaches a threshold; and otherwise, when the device is not already in a verified or unverified Block Chain, using the traits to attempt to confirm device information, generating an entry comprising at least one of the signature of the device, the a device type, a device counter, a location of the device, and a timestamp, and storing the entry in the unverified Block Chain”.   The closes prior art found is as follows:

Mokhasi (WO 2020/055384A1), which is directed to system, method, and computer program product for fraud management with a shared hash map; and teaches that a bucket in the shared hash map includes a plurality of blockchains (e.g., a blockchain for a whitelist, a blockchain for a blacklist, a blockchain for a fraud probability, etc.) mapped to an identifier via the at least one hash function (par [0104]); 
Bathen et al. (U.S. Patent Application Publication No. 2020/0052880), which is directed to ad-hoc trusted groups on a blockchain; and teaches identifying a group of blockchain member devices attempting to establish a trusted group communication channel; identifying a request from a first blockchain member device requesting a private key, associated with a second blockchain member device; verifying that the second blockchain member device is a trusted member of the group of blockchain member devices; and
Marcinkowski et al. (U.S. Patent Application Publication No. 2019/0355076), which is directed to intelligent property management system; and teaches each of nodes perform the validation process and add the block to their block chain if authenticity is verified (par [0128]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414